Citation Nr: 1141295	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including secondary to service-connected chronic enteritis, residuals of ileitis, post operative with scar.

2.  Entitlement to an evaluation in excess of 30 percent for chronic enteritis, residuals of ileitis, post operative with scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of service connection for a psychiatric disorder, including secondary to service-connected chronic enteritis, residuals of ileitis, post operative with scar, is 
addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's chronic enteritis, residuals of ileitis, post operative with scar, is manifested by alternating diarrhea and constipation, with more or less constant abdominal distress, and without malnutrition.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for chronic enteritis, residuals of ileitis, post operative with scar, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO's April 2008 and December 2008 letters advised the Veteran of the foregoing elements of the notice requirements, including disability ratings and effective dates.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).    

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO scheduled the Veteran for a VA contract (QTC) examination in May 2008.  This examination was performed by a physician that reviewed the history of this condition with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The Board finds that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that this examination was inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


The Veteran is seeking an evaluation in excess of 30 percent for his chronic enteritis, residuals of ileitis, post operative with scar.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A November 1963 rating decision granted service connection at a 10 percent initial rating for irritable colon syndrome, effective from June 1963.  In May 1968, the RO issued a rating decision which recharacterized the Veteran's condition as residuals of ileitis, post operative, and granted an increased evaluation of 20 percent, effective from June 1967.

In October 2007, the Veteran filed his present claim seeking an increased evaluation.  In June 2008, the RO issued a rating decision which recharacterized the Veteran's condition as chronic enteritis, residuals of ileitis, post operative with scar, and granted an increased evaluation of 30 percent, effective from October 2007.  The Veteran has appealed the rating assigned.

A January 2006 VA treatment report noted that the Veteran planned on walking more for exercise.  Physical examination revealed him to be a pleasant male in no acute distress.  The report also noted that his mood had improved recently, and that his speech was easy and unlabored.  

A September 2007 history and physical report noted that the Veteran was receiving a Cochlear implant (right).  During the physical examination, he denied having any weakness, fatigue, fever, chills, or night sweats, and denied any change in weight.  He also denied any current complaints relating to Crohn's disease.  Physical examination of the abdomen revealed positive bowel sounds and a surgical scar in the right lower quadrant which was soft and nontender.

In May 2008, a QTC internal medicine examination was conducted.  The examination report included a historical summary of the Veteran's condition.  The Veteran reported current symptoms of alternating diarrhea and constipation, and minimal abdominal pain.  He also reported occasional intestinal bleeding, but could not recall the last episode, and indicated that he had lost about 10 pounds in the last 10 or 12 months.  Physical examination revealed that the Veteran was 5 foot 9 inches tall and weighed 160 pounds.  Physical examination revealed the Veteran to be well-developed, well-nourished, and in no acute distress.  There was no apparent dypsnea, he was able to walk unassisted, and there were no signs of malaise.  

The examination report noted a diagonal surgical scar to the right flank measuring 17 centimeters (cm) long and .5 cm wide.  The scar was slightly depressed, with no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid or hypopigmentation.  The scar was hyperpigmented over 6 square inches with abnormal texture over 6 square inches.  Examination of the abdomen revealed normal bowel sounds with no splenomegaly or hepatomegaly found.  The report noted diastasis recti in the infraumbilical area measuring 5 cm vertically and 1 cm wide, and no intestinal fistulas.  The report concluded with a diagnosis of ileitis, post operative with scar.  

An August 2008 VA treatment report noted that the Veteran denied any symptoms of fatigue, weight changes or night sweats.  Physical examination revealed that he was ambulatory, with no apparent distress, and weighed 162 pounds.  Examination of the abdomen revealed it to be soft, non tender, with no unusual masses.  The report also noted that it was not distended, and there were no pulsatile masses.  The report concluded with a diagnosis of Crohn's disease for many years.  

A September 2008 VA gastrointestinal consultation noted the Veteran's current complaints of a distended stomach with abdominal cramps, followed by constipation for several days.  He reported that the other three weeks of the month generally include diarrhea, about 5 times daily, with no abdominal cramps or distention.  He eats whatever he wants.  Physical examination of the abdomen revealed it to be soft, nontender, nondistended, with positive normoactive bowel sounds.    

In September 2008, the Veteran underwent a colonoscopy which revealed findings of hemorrhoids and diverticulitis and a tubular adenoma.  The report recommended that the Veteran increase the amount of fiber in his diet.

I.  Analysis

The Veteran's chronic enteritis, residuals of ileitis, post operative with scar, is currently rated under Diagnostic Code 7319.  There is no specific diagnostic code for Crohn's disease.

Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe 
irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling, the highest available rating under this diagnostic code.  38 C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  None of the manifestation required for a rating under Diagnostic Codes 7331, 7342, and 7345 to 7348 are present and need not be discussed.

The Veteran's chronic enteritis, residuals of ileitis, post operative with scar most nearly approximates the criteria for the 30 percent evaluation as the Veteran has severe irritable colon syndrome, with alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.   During his May 2008 QTC examination, the Veteran reported symptoms of alternating diarrhea and constipation, and minimal abdominal pain.  

Evaluations in excess of 30 percent are available under other diagnostic codes relating to the digestive system.  Under Diagnostic Code 7323, the diagnostic code for ulcerative colitis, a 60 percent rating is warranted where the condition is severe, with numerous attacks a year and malnutrition, with health only fair during remissions; and a rating of 100 percent is warranted where the condition is pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  A higher rating is not warranted under this Diagnostic Code as there are no medical findings of malnutrition and there are no medical findings of health only fair during remissions in the medical evidence of record.

The Veteran has submitted written statements and made statements to medical examiners and clinicians regarding the manifestations of his disability.  The Board finds that his statements are competent and credible evidence as to what he observes and feels.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The May 2008 QTC examination noted the Veteran's history of having lost 10 pounds in the past 10 to 12 months; however, physical examination found the Veteran to be well-developed and well-nourished.  Significantly, a September 2008 VA gastrointestinal consultation report noted that the Veteran reported eating whatever he wants.  The treatment evidence of record does not include any findings of malnutrition or overall health characterized below fair, and the Board finds the clinical findings by the QTC examiner and VA treatment providers, which are consistent with the Veteran's statements, to be probative.  

A separate compensable rating for the Veteran's surgical scar is not warranted.  The surgical scar on the Veteran's right flank has an area of hyperpigmentation, but the scar has consistently been shown to be well healed without breakdown of skin.  It is located on the right lower quadrant, measured 17 cm long by .5 cm wide, is slightly depressed, nontender, and without ulceration, adherence, instability, inflammation, edema, tissue loss, keloid, or hypopigmentation.   It is not on an exposed body area, is not disfiguring, and no limitation of function is shown to be associated with the scar.  A compensable rating is not warranted under 38 C.F.R. § 4.118, Diagnostic Code 7805.

Scars, other than head, face, or neck, that are deep or cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  The minimum rating of 10 percent rating is assigned for an area or areas exceeding 6 square inches (39 sq. cm).  Note (2): A deep scar is one associated with underlying soft tissue damage.  The medical evidence shows the surgical scar is not deep and does not measure more than 39 square centimeters.  A rating under this diagnostic code is, accordingly, not warranted.

The scar is not painful on examination, so a rating under Diagnostic Code 7804 is not warranted.

The scar is not shown to be unstable, so a rating under Diagnostic Code 7803 is not warranted. 

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  As the Veteran filed his claim before October 23, 2008, and was not previously rated for a scar, the revised regulations for the scars do not apply.


II.  Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required, there is no need to go to the second and third steps, and the analysis stops.  Id.

The schedular rating criteria under Diagnostic Code 7319 accurately describe the Veteran's 30 percent disability level and symptomatology as discussed in the preceding analysis.  A rating in excess of the 30 percent assigned is provided under different diagnostic codes for certain manifestations of chronic enteritis, residuals of ileitis, post operative with scar which, as previously discussed, are not present.  

Accordingly, referral for extraschedular evaluation of the Veteran's service-connected chronic enteritis, residuals of ileitis, post operative with scar is not warranted.  Thun, 22 Vet. App. at 115.  

At no time has the Veteran's chronic enteritis, residuals of ileitis, post operative with scar, warranted an evaluation in excess of 30 percent; and staged ratings are not warranted.  See Hart.


ORDER

An evaluation in excess of 30 percent for chronic enteritis, residuals of ileitis, post operative with scar, is denied.




REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder.  He attributes this condition to his chronic enteritis, residuals of ileitis, post operative with scar.

An undated inservice medical certificate noted that the Veteran had received treatment for months during service for mucous colitis and gastrointestinal hypermotility.  The report noted that when the Veteran was seen in August 1962, physical examination revealed general anxiety and mild depression, and a follow up treatment report in October 1962 noted that general unhappiness and anxiety were paramount.

Current treatment reports reflect ongoing treatment for a psychiatric disorder, variously diagnosed as depression, anxiety, and bipolar disorder.  Moreover, these records show ongoing treatment for the Veteran's service-connected chronic enteritis, residuals of ileitis, post operative with scar.

Additional pertinent psychiatric treatment evidence exists, but has not yet been obtained.  Specifically, an August 2008 VA treatment report identified psychiatric treatment records which have not been obtained, including records from: (1) a family doctor in the 80's and 90's; (2) the VA medical center in Las Vegas, Nevada, from May 2003 to May 2004 for depression; (3) Dr. R. Fontillas in Las Vegas, Nevada, for one year; and (5) Dr. W. Slagle, for four or five years.  

Under these circumstances, VA must obtain the Veteran's updated psychiatric treatment records, VA and private, and then schedule him for a psychiatric examination to determine whether there is a relationship between his current psychiatric disorder and his military service and/or his service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  


Accordingly, this case is Remanded for the following:

1. Ask the Veteran to identify all VA and non-VA medical providers who have treated or examined him for a psychiatric disorder since his discharge from the service.  The Board is particularly interested in treatment records from: (1) his family doctor in the 80's and 90's; (2) VA medical center in Las Vegas, Nevada, from May 2003 to May 2004 for depression; (3) Dr. R. Fontillas in Las Vegas, Nevada, for one year; and (5) Dr. W. Slagle, for four or five years.  The Veteran must be asked to complete a separate VA Form 21-4142 for any physician or source of treatment or examination he may identify.  Regardless of his response, VA must request the Veteran's psychiatric treatment records from the VA medical center in Las Vegas, Nevada, from January 2003 to December 2004 and obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file.  

If, after making reasonable efforts to obtain the identified records, VA is unable to secure same, notify the Veteran and (a) identify the specific unobtainable records; (b) explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Schedule the Veteran for a psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post service medical records, the examiner must state whether any diagnosed psychiatric disorder is related to the Veteran's active duty service.  

If not, the VA examiner must provide a nexus opinion as to whether the Veteran's current psychiatric disorder was caused by or is aggravated by the Veteran's service-connected chronic enteritis, residuals of ileitis, post operative with scar.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination copies of all documentation notifying the Veteran of any scheduled examination must be placed in the Veteran's claims file.



4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative and an adequate opportunity to respond provided.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


